             Case 2:16-cr-00080-RSM Document 140 Filed 02/17/21 Page 1 of 1




 1                                                        The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9
       UNITED STATES OF AMERICA,                       NO. CR16-080 RSM
10
                            Plaintiff
11
                       v.                              ORDER GRANTING UNITED STATES’
12
                                                       MOTION TO FILE A BRIEF IN EXCESS
       NIKOLAI DMITRIEV TERLETSKY,
13                                                     OF TWELVE PAGES
                            Defendant.
14
15
           The Court, having reviewed the Motion of the United States to File a Brief in
16
     Excess of Twelve Pages, hereby states: IT IS HEREBY ORDERED that the Motion is
17
     GRANTED. The United States may file its Response to Defendant Nikolai Terletsky’s
18
     Motion for Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A) that does not
19
     exceed 13 pages in length.
20
           DATED this 17th day of February, 2021.
21
22
23
                                              A
                                              RICARDO S. MARTINEZ
24                                            CHIEF UNITED STATES DISTRICT JUDGE
25 Presented by:
26
   /s/ Erin H. Becker
27 ERIN H. BECKER
28 Assistant United States Attorney
      ORDER GRANTING UNITED STATES’ MOTION TO                          UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
      FILE A BRIEF IN EXCESS OF TWELVE PAGES /
                                                                        SEATTLE, WASHINGTON 98101
      United States v. Treletsky, CR16-080 RSM - 1                            (206) 553-7970
